United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                July 14, 2003

                         FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                  Clerk


                             No. 03-30215
                           Summary Calendar



     GEORGE LIVINGSTON QUEELEY,

                                           Petitioner-Appellant,

          versus

     JOHN ASHCROFT; JAMES W. ZIGLAR;
     CHRISTINE DAVIS; WALTER D. CADMAN;
     IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondents-Appellees.




           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-489



Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     George    Queeley   appeals   the   district   court’s    judgment

dismissing his petition for a writ of habeas corpus with prejudice.

Queeley argues that the district court erred in concluding that the

Board of Immigration Appeals (BIA) properly denied his motion to



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reopen his deportation case in light of INS v. St. Cyr, 533 U.S.

289 (2001).     He has not, however, established that the BIA erred in

denying his motion to reopen because Queeley was not entitled to

discretionary relief, even in light of St. Cyr, as his 1998

marihuana conviction constituted an aggravated felony.                    See 8

U.S.C. § 1143(a)(43)(B); 18 U.S.C. § 924(c)(2); 21 U.S.C. § 844(a).

      Queeley also contends that the BIA denied him equal protection

by   refusing    to   reopen   his    case,    although   it   allowed   another

individual to move for discretionary relief or cancellation of

removal.     Queeley, however, has not established that he and the

other   permanent     resident   to     whom     he   refers   were   “similarly

situated.”      See City of Cleburne, Tex. v. Cleburne Living Center,

473 U.S. 432, 439 (1985).              Consequently, the judgment of the

district court is

                                     AFFIRMED.




                                         2